Title: Thomas Lehré to Thomas Jefferson, 29 June 1813
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Charleston June 29th 1813
          Yesterday was celebrated herew here with great enthusiasm and Joy, as the anniversary of the 28th June 1776, when the British Fleat under Sir Peter Parker, were was beat off by Fort Moultrie.—
          Enclosed is a paper which contains the Toasts that were drank upon the occasion, by which you will find that you have not been forgotten by your Republican friends.
          I am truly sorry at the loss of the Chesapeake, and also have many fears concerning our army on the Lakes.From information lately recd from Washington, I am induced to think, the President will have a very arduous time of it. If ever there was a time for
			 Americans to rally round & support the Chief Magistrate, & Government of their Country, now is that time.
			 The President has received more applause in this State, for his appointment of Mr D. R. Williams as a Brigr General of the army of the United States, than any appointment he has made since he has been in office
          I remain with the highest consideration 
          Dear Sir Your Obedient & very Humble ServantThomas Lehré
        